Citation Nr: 1241946	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  04-03 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected residuals of an injury to the right thigh, Muscle Group (MG) XIV.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1990 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision in which the RO denied the Veteran's claim.  This issue was originally presented to the Board in June 2006 and then again in August 2009 and October 2010.  On each occasion it was remanded for additional development.  

In March 2005, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of a transcript from that hearing has been reviewed and associated with the claims file.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDING OF FACT

The Veteran's residuals of an injury to the right thigh are characterized by complaints of pain, deep aching throbbing, burning with exertion, and increased fatigability as well as decreased range of motion of the right knee and right hip pain; the overall impairment more nearly approximates a moderately severe muscle injury. 

CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, and no higher, for residuals of an injury to the right thigh, MG XIV, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code (DC) 5314 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO and the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

Collectively in letters dated in April 2002, June 2006, and September 2009, the Veteran was notified of the evidence necessary to substantiate a claim for an increased rating, and collectively met all of the generic notice requirements for an increased rating claim.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letters noted above notified the Veteran how a disability rating and an effective date for the award of benefits is assigned and complied with the notice requirements in Dingess.  Moreover, the record shows that the Veteran was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

After the Veteran and his representative were afforded an opportunity to respond to the notice identified above, the August 2012 supplemental statement of the case reflects readjudication of the claim on appeal.  Hence, while some of the notice was provided after the initial rating action on appeal, the Veteran is not shown to be prejudiced by the timing of the compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as in a statement of the case (SOC) or an SSOC, is sufficient to cure a timing defect).

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims decided herein.  The Veteran's service treatment records, post-service VA treatment records, as well as reports from VA examinations have been associated with the claims file.  VA has also obtained a December 2011 VA examination report which addresses all potential impairment resulting from the service-connected injury of MG XIV, including the right knee and hip which are part of the functions affected by this type of muscle injury.  See 38 C.F.R. § 4.73, DC 5314.  In the opinion of the Board, this examination report contains all findings necessary to decide this claim.  Since this examination, there is no credible lay or medical evidence suggesting an increased severity of symptoms to the extent that a higher rating may be warranted.  Thus, there is no duty to provide further medical examination on this claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.102(c)(2) requires that any VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing in March 2005, this AVLJ questioned the Veteran as to all symptoms which he attributed to his injury to MG XIV.  He alleged right knee impairment attributable to this injury, which was investigated by the Board in remand directives.  In this respect, the Board assumed the burden of developing the evidence for the Veteran.  On the facts of this case, the Board can find no prejudicial error to the Veteran in the conduct of the March 2005 hearing.

Overall, there is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the matters decided on appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

II.  Legal Criteria

The Veteran's service-connected residuals of an injury to the right thigh have been evaluated as 10 percent disabling for an injury to MG XIV.  Diagnostic Code 5314 provides evaluations for disability of MG XIV.  The functions of these muscles are as follows: extension of knee (2, 3, 4, 5); simultaneous flexion of hip and flexion of knee (1); tension of fascia lata and iliotibial (Maissiat's) band, acting with XVII (1) in postural support of body (6); and acting with hamstrings in synchronizing hip and knee (1, 2).  The muscle group includes the anterior thigh group: (1) sartorius; (2) rectus femoris; (3) vastus externus; (4) vastus intermedius; (5) vastus internus; and (6) tensor vaginae femoris.  Disability under this provision is evaluated as: slight (0 percent), moderate (10 percent), moderately severe (30 percent), and severe (40 percent).  38 C.F.R. § 4.73, DC 5314. 

The Board notes that disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation; however, generally, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  

In considering the residuals of a muscle injury, it is essential to trace the medical-industrial history of the disabled person from the original injury, considering the nature of the injury and the attendant circumstances, and the requirements for, and the effect of, treatment over past periods, and the course of the recovery to date.  38 C.F.R. § 4.41.  

For compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e).  For muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined.  38 C.F.R. § 4.55(f).  

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  Under the criteria for rating muscle injuries, disabilities are characterized as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56.  An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).

Guidance in rating muscle injuries is set out at 38 C.F.R. § 4.56, which discusses factors to be considered in the evaluation of disabilities residual to healed wounds involving muscle groups due to gunshot wounds or other trauma.  Slight muscle disability is described as a simple wound of muscle without debridement or infection.  History will be reported as superficial wound with brief treatment and return to duty.  Healing with good functional results.  There will be no cardinal signs or symptoms of muscle disability.  Objective findings will include minimal scar, and no evidence of fascial defect, atrophy, or impaired tonus.  There will be no impairment of function or metallic fragments retained in muscle tissue.

Moderate disability of muscles is described as being a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and, if present, exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe muscle disability is described as being a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and, if present, exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side. Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area.  Also, muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).


III.  Relevant Medical Evidence

Evidence relevant to the current level of severity of the Veteran's residuals of an injury to the right thigh, MG XIV include service treatment records and VA examinations conducted in April 2002, November 2010, and December 2011.  

By way of history, service treatment records show that the Veteran sustained an injury to the right thigh in December 1991 after falling a distance of 4 to 5 feet down a ladder while carrying a box of ammunition which landed on the right distal femur.  Examination at that time revealed a 5x1 centimeter superficial abrasion on the right distal femur.  X-rays were negative for fracture.  Assessment was deep tissue contusion.  The Veteran was put on bed rest.  He was next seen in January 1992 with complaints of right thigh pain.  History noted a previous injury which the Veteran stated had improved until recent increased use of ladders, climbing, and standing on feet.  Complaints included right knee locking.  Right knee examination was negative.  The Veteran was seen again a week later and a right knee examination revealed 1+ laxity and meniscus tear was suspected.  In September 1992, the Veteran reported right thigh pain as well as right knee giving way and swelling.  Clinical examination revealed decreased range of motion of the right knee with medial joint line ecchymosis.  The Veteran was placed in a knee immobilizer for medical collateral ligament strain.  He was referred to physical therapy for quadriceps strengthening in November 1992 following which the Veteran continued to be shown with residuals right knee pain and swelling.  He eventually went before Physical Evaluation Board and was discharged for disability described as status post right thigh contusion with moderate quadriceps atrophy.  

An April 2002 VA examination report shows that the Veteran reported sustaining a contusion of the right thigh which required hospitalization.  He complained of pain in the right thigh since the incident.  He had deep, aching throbbing in that area.  Upon physical examination, the bilateral thighs revealed mild quadriceps atrophy with 4.5/5 muscle weakness of the right quadriceps when compared to muscle strength of the left quadriceps.  Range of motion of the knee was normal at 0 degrees extension to 145 degrees flexion.  There was a 4x4 centimeter scar over the right knee which was well healed and nontender appearing to be the result of a denuding abrasion.  There was no tissue loss associated with the right muscle injury and no laceration or scar of the thigh.  There were no adhesions and no bone, joint, or nerve damage.  There was no muscle herniation and the Veteran was noted to ambulate normally with mild right antalgia.  The Veteran was diagnosed with history of injury to right thigh MG XIV with chronic pain and mild muscle weakness with mild atrophy.  

A November 2010 VA examination report shows that the Veteran was status post fall with resultant right thigh injury.  The muscle group involved was noted to be MG XIV.  It was noted that the wound was not a through and through injury and the wound was not infected before healing.  There were no associated bone, nerve, vascular, or tendon injuries.  Current symptoms included pain, increased fatigability, and the muscle of the right thigh burned with increased exertion.  There was no weakness, decreased coordination, or uncertainty of movement noted.  The Veteran reported flare-ups that were moderate in severity and occurred every two to three weeks, lasting 1 to 2 days in duration.  The Veteran's muscle strength was found to be normal in all affected muscle groups.  There was no intermuscular scarring.  Muscle function was found to be normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  There were no scars present and no residuals of nerve, tendon, or bone damage.  There was no muscle herniation and no loss of deep fascia or muscle substance.  Additionally, the examiner found motion not to be limited by the muscle injury.  On range of motion testing, the Veteran had from zero to 145 degrees of flexion of the right knee and zero degrees of extension.  There was normal strength and tone of the bilateral thighs (5/5) with normal light touch/pinprick/reflexes/or bilateral lower extremities.  The examiner noted the Veteran's muscle injury had a moderate effect on his ability to complete the following daily activities: chores, shopping, exercise, sports, and recreation.

A December 2011 VA examination report shows that the Veteran reported that, in 1991, a 90-pound box of ammunition fell on his right thigh.  The Veteran stated that, after the initial injury, he was hospitalized for one month and that his right lower extremity got very swollen and he was on bed rest where they elevated his right lower extremity for quite some time.  The Veteran stated that he had physical therapy while in the hospital as well.  He stated that since getting discharged from the hospital in 1991 he had never had any additional surgeries on the right lower extremity.  However, he did have ongoing problems with the right lower extremity with pain in the area of the right thigh injury.  He also had right hip pain that radiated down into the right knee which he associated with the injury as well.  The Veteran described a constant, daily pain in the right lower extremity which was 5/10 in severity.  His pain was worse in the right knee and the right hip.  The Veteran stated that he had never had any other conditions which would have contributed to his right hip and knee pain such as a motorcycle accident and or an occupational injury.  He denied burning, numbness, and/or tingling associated with the injury to the right thigh.  The Veteran noted that he had trouble with bending down secondary to the right thigh injury.  He stated that bending was associated with a pulling type sensation.  He also noted that his right knee felt unstable with excessive bending and sometimes gave-way. 

The Veteran denied flare-ups that impacted the function of the hip and/or thigh.  Range of motion testing was conducted on the Veteran's right thigh and knee.  Right hip flexion was from zero to 110 degrees with objective evidence of painful motion beginning at 110 degrees.  Right hip extension ended at zero degrees with no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The examiner stated that the Veteran's range of motion of the hips was near quoted normals above.  Likely the 110 degrees measurement reflected some general deconditioning of the hips of the Veteran.  The Veteran was able to take his own socks off/on which according to "Measurement of Joint Motion A Guide to Geniometry" by Norkin and White requires about 120 degrees of hip flexion to perform.  Therefore, this Veteran's range of motion of the bilateral hips was basically normal.  The Veteran was noted to be able to perform repetitive-use testing with three repetitions and there was no additional limitation in range of motion of the hip and thigh following repetitive-use testing.  The examiner noted that the Veteran did not have any functional loss and/or functional impairment of the hip and thigh after repetitive use.  

On muscle strength testing, the Veteran had normal strength in the right hip with respect to flexion, abduction, and extension.  It was noted that the Veteran did not have malunion or nonunion of the femur, flail hip joint or leg length discrepancy.  He also did not have ankylosis of the hip joint, and had not had a total hip joint replacement.  He indicated that he used a soft, neoprene, Velcro brace every day to help with stability of the right knee - which he wore at the examination.  The Veteran also used a cane about once per week to help him ambulate when engaging in prolonged standing and/or walking.  He used the cane to help him ambulate because of his right hip and knee problems.  

The December 2011 VA examiner diagnosed the Veteran with limited range of motion of the right knee.  The Veteran reported that had pain flare-ups with prolonged walking or standing to the extent of 9/10 severity.  The pain from a flare-up actually started in the muscle and then radiated to both the knee and the hip.  He characterized the pain as throbbing in nature.  During a flare-up of the right lower extremity condition, he did not drive.  He could still walk but he avoided prolonged walking and or prolonged standing.  Range of motion testing revealed flexion to 135 degrees with objective evidence of painful motion beginning at 135 degrees.  Extension ended at 5 degrees.  The Veteran was able to perform repetitive use testing with flexion ending at 130 degrees after three repetitions.  Post-test extension ended at 15 degrees.  The examiner noted that the Veteran suffered from the following after repetitive use: less movement than normal, weakened movement, excess fatigability, and pain on movement.  He did not have tenderness or pain to palpation for joint line or soft tissues of the knee.  In addition, all of the joints were stable and there was no evidence of history of recurrent patellar subluxation/dislocation.  The Veteran did not have (nor ever have) shin splints, stress fractures, chronic extertional compartment syndrome or any other tibial and or fibular impairment.  The examiner noted that the Veteran has antalgic gait by favoring his left side when walking.  His shoes showed extensive wearing on the outer heels.  There was no x-ray evidence of degenerative traumatic arthritis or patellar subluxation.  

With respect to the Veteran's muscle injury, the examiner diagnosed the Veteran with injury to the right thigh, MG XIV.  The injury was characterized as a non-penetrating muscle injury to the anterior thigh muscle which affects the function of the knee.  The examiner noted that the Veteran's muscle injury affected muscle substance and function in that tests of endurance or coordinated movements compared with corresponding muscles of the uninjured side indicate moderate impairment of function.  He was found to have consistent loss of power, consistent weakness, a consistent lowered threshold of fatigue, and consistent fatigue-pain.  There was no muscle atrophy noted and on muscle strength testing the Veteran had 5/5 hip flexion, 4/5 knee flexion, 4/5 knee extension, and 4/5 ankle plantar flexion.  There was no x-ray evidence of retained metallic fragments.  There was no peripheral nerve condition or peripheral neuropathy noted.

The examiner opined that the disability is moderate in nature.  He further stated that there was no neurological impairment in relation to the Veteran's right thigh injury noted at the examination.  

IV.  Analysis

Based on the above, the Board finds that the Veteran's service-connected residuals of an injury to the right thigh, MG XIV, warrant a 30 percent rating.  Here, the Veteran's muscle injury has been manifested by pain, deep aching throbbing, burning with exertion, and increased fatigability with respect to his muscle injury.  The medical evidence shows that had 4.5/5 muscle weakness of the right quadriceps when compared to muscle strength of the left quadriceps at his April 2002 VA examination.  Similarly, at his November 2010 VA examination the Veteran's muscle strength was found to be normal in all affected muscle groups.  There was no intramuscular scarring.  Muscle function was found to be normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  There were no scars present and no residuals of nerve, tendon, or bone damage.  Finally, the December 2011 VA examiner found that the Veteran had similar muscle strength upon testing: 5/5 hip flexion, 4/5 knee flexion, 4/5 knee extension, and 4/5 ankle plantar flexion.

The Veteran has credibly testified that his injury to MG XIV affects the functioning of his right knee and hip.  The clinical findings confirm painful right hip motion although there is minor, if any, motion loss.  His right knee extension has been limited to 15 degrees after repetitive testing (See December 2011 VA examination report) which, if separately rated, would warrant a 20 percent rating.  See generally 38 C.F.R. § 4.71a, DC 5260.  In addition, the December 2011 VA examiner noted that the Veteran suffers from the following after repetitive use: less movement than normal, weakened movement, excess fatigability, and pain on movement with respect to the right knee.  This disability has been described as having a moderate impact on activities of daily living.

In totality, the Board is of the opinion that the lay and medical evidence more nearly approximates a moderately severe impairment of MG XIV given the functional effects of the right thigh muscle on his mobility as well as right hip and knee motion.  

However, the Board further finds that the Veteran is not entitled to a rating greater than 30 percent rating for his service-connected residuals of an injury to the right thigh, MG XIV, for any time during the appeal period.  In this case, there is no evidence of ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area.  There is also no evidence of muscles that swell and harden abnormally in contraction.  A VA examiner in 2011 described the overall severity as moderate in degree while the Board, using the approximating principles of 38 C.F.R. § 4.7, have found a greater level of disability.  Thus, the Veteran's muscle injury does not approximate a severe injury to warrant a higher rating. 

Where a diagnostic code is predicated on loss of motion, VA must also consider 38 C.F.R. § 4.40, regarding functional loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, fatigability, incoordination, or pain on movement of a joint. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case the Board has found the Veteran's complaint of functional impairments to be credible.  On repetitive testing, his right knee demonstrated a 15 degree loss of extension and right hip pain.  The Board has specifically used this evidence, in conjunction with the approximating principles of 38 C.F.R. § 4.7, to award a 30 percent rating as discussed above.  

In so holding, the Board has considered the Veteran to be a credible historian with regard to his MG XIV symptoms and functional impairments.  His testimony has been relied upon, in part, in awarding the 30 percent rating.  To the extent that he argues his entitlement to a higher rating still, the Board places greater probative weight to the clinical findings of the VA examiners who have greater training and expertise than the Veteran in evaluating the residuals of a muscle injury.  The approximating principles of 38 C.F.R. § 4.7 have been used in favor of the Veteran.  There is no doubt of material fact to be further resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation in this case is not inadequate.  Here, the Veteran has reported symptoms of pain, deep aching, throbbing, burning with exertion, and increased fatigability which are contemplated by the rating criteria as discussed above.  He has also reported functional limitations of the right hip and knee joints, which are also specifically contemplated as part of the affected functions in the criteria of DC 5314.  The Board has considered all of these factors, in conjunction with the approximating provisions of 38 C.F.R. § 4.7, to award a higher disability rating.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. at 114-15.

ORDER

Entitlement to a 30 percent rating for service-connected residuals of an injury to the right thigh, MG XIV, is granted.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


